DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 16  recites the limitation "the neural network model" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted “the neural network model” as “a neural network model”. 
Claim 6 which is dependent of Claim 5, and Claim 7 which is dependent of Claim 6 are similar rejected. Claim 17 which is dependent of Claim 16, and Claim 18 which is dependent of Claim 17 are similar rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US 8930398), in view of Carr (US 10354203).

Regarding Claim 1, Kishore teaches:
A computer-implemented method comprising: a classifier using a first plurality of training data, each one of the first plurality of training data comprising profile data of a user, textual data distinct from the profile data, and a label indicating whether or not the one of the first plurality of training data qualifies as a measurable accomplishment (Column 3, Line 46-53; the content selector 140 is a module configured to receive data from the content evaluator 120. Such data includes, but is not limited to, data with respect to the user profile elements 107, the job description elements 109, and the relevancy score information from the content evaluator 120. In an embodiment, the content selector 140 may select certain user profile elements 109 which may be included or may be suggested to be included in a resume. Column 5, Line 24-29; the scoring algorithm may be implemented as a trainable algorithm that can take in more signals such as user scoring and selection corrections, keyword matches, personalization, etc. to increase accuracy and one having ordinary skill in the art will appreciate that types of additional signals that may be used. Column 5, Line 38-42; A suggested profile element 134 may be a component of a person's job history, including, but not limited to, a user's education, job objective, summary, professional work history and skills, wherein the person having been already hired in a job similar to the job description 132. Examiner notes: data with respect to the user profile elements 107 is profile data, the relevancy score information is label, and a user's education, job objective, summary are textual data distinct from profile data);
for each one of a first plurality of sample data, generating, by the computer system, a corresponding likelihood value indicating a likelihood that the one of the first plurality of sample data corresponds to a measurable accomplishment using the trained classifier, each one of the first plurality of sample data comprising profile data of a user and textual data distinct from the profile data (Column 3, Line 25-29; the content evaluator 120 is a module configured to receive user profile elements 107 of user profile information 105 and job description elements 109 of the job description 106, and determine the relevancy of each user profile elements 107 for the job description 106, based on job description elements 109, as well as an aggregate relevancy score of the user profile elements 107 for the job description 106, and then outputs relevancy score information appended to each user profile element 107. Column 3, Line 46-53; the content selector 140 is a module configured to receive data from the content evaluator 120. Such data includes, but is not limited to, data with respect to the user profile elements 107, the job description elements 109, and the relevancy score information from the content evaluator 120. Column 5, Line 41-48; The relevancy score limit includes, but is not limited to, a numerical indicator which is a threshold for determining whether a specific user profile element 107 is selected to be included in a resume, hence leading to a set of user profile elements 107 or profile subset that may be included in a resume, as displayed on a graphical user interface (GUI) 152 shown in FIG. 2.);

Kishore does not explicitly teach training, by a computer system having a memory and at least one hardware processor, a classifier using a first plurality of training data, each one of the first plurality of training data. identifying, by the computer system, a portion of the first plurality of sample data as corresponding to confused predictions based on the corresponding likelihood values of the portion of the first plurality of sample data and a confusion criteria; and retraining, by the computer system, the trained classifier using a second plurality of training data, the second plurality of training data including the portion of the first plurality of sample data based on the identifying of the portion of the first plurality of sample data as corresponding to confused prediction, each one of the second plurality of training data comprising profile data of a user, textual data distinct from the profile data, and a label indicating whether or not the one of the second plurality of training data qualifies as a measurable accomplishment.

training, by a computer system having a memory and at least one hardware processor, a classifier using a first plurality of training data, each one of the first plurality of training data comprising (Column 7, line 19-21; A training set may be used for training the model. The training set may include reviewed documents and/or document reviews.);
identifying, by the computer system, a portion of the first plurality of sample data as corresponding to confused predictions based on the corresponding likelihood values of the portion of the first plurality of sample data and a confusion criteria (Column 9, line 1-6; if the review of the document by the quality control reviewer is different from the original review for any category, including categories other than the particular category identified as a false positive or false negative, then the review by the quality control reviewer may also be used to retrain and update the models. Column 12, line 23-26; The analysis may be used to identify document reviewers 110 who make too many confirmed false positive and/or false negative types of review errors. These reviewers 110 may be reassigned, retrained, or removed);
and retraining, by the computer system, the trained classifier using a second plurality of training data, the second plurality of training data including the portion of the first plurality of sample data based on the identifying of the portion of the first plurality of sample data as corresponding to confused prediction (Column 9, line 1-6; if the review of the document by the quality control reviewer is different from the original review for any category, including categories other than the particular category identified as a false positive or false negative, then the review by the quality control reviewer may also be used to retrain and update the models. Column 9, line 16-22; The models may be corrected/improved by retraining using the replaced reviews, e.g., in the training set. The efficiency of the identification and master review is improved using classification of the reviewed documents to provide scores for calculating a likelihood of a false positive or false negative category review.);
each one of the second plurality of training data comprising profile data of a user, textual data distinct from the profile data, and a label indicating whether or not the one of the second plurality of training data qualifies as a measurable accomplishment (Column 3, Line 46-53; the content selector 140 is a module configured to receive data from the content evaluator 120. Such data includes, but is not limited to, data with respect to the user profile elements 107, the job description elements 109, and the relevancy score information from the content evaluator 120. In an embodiment, the content selector 140 may select certain user profile elements 109 which may be included or may be suggested to be included in a resume. Column 5, Line 24-29; the scoring algorithm may be implemented as a trainable algorithm that can take in more signals such as user scoring and selection corrections, keyword matches, personalization, etc. to increase accuracy and one having ordinary skill in the art will appreciate that types of additional signals that may be used. Column 5, Line 38-42; A suggested profile element 134 may be a component of a person's job history, including, but not limited to, a user's education, job objective, summary, professional work history and skills, wherein the person having been already hired in a job similar to the job description 132. Examiner notes: Carr use the false positive and false negative in the first document to add to the training set to retrain the classifier. The combination of Kishore and Carr teaches the second plurality of training data comprising profile data of a user, textual data distinct from the profile data, and a label indicating whether or not the one of the second plurality of training data qualifies as a measurable accomplishment).
Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Kishore and the method of Carr because the models may be corrected/improved by retraining using the replaced reviews, e.g., in the training set (Column 9, line 16-18). 

Regarding Claim 2, modified Kishore teaches the computer-implemented method of claim 1, and Kishore also teaches:
	wherein the confusion criteria comprises the corresponding likelihood value being below a minimum threshold value and above a maximum threshold value. (Column 11, line 5-10; False positive: for each category if the original review result is 1 (positive) the classification score for the category (category score) may be compared to the false positive threshold for the category. If the false positive threshold is greater than the category score, then the original review of the selected document is a possible false positive. Column 11, line 19-24; False negative: similarly for each category, if the original review of the selected document result is 0 (negative) the category score may be compared to the false negative threshold for the category. If the false negative threshold is less than the category score, then the review of the selected document is a possible false negative.).
(Column 7 line 35-37).

Regarding Claim 4, modified Kishore teaches the computer-implemented method of claim 1, and Kishore also teaches:
	further comprising: accessing, by the computer system, a profile of a first user of an online service stored in a database of the online service (Column 4, Line 4-6; The RGP 110 includes a database 114 for containing and storing a plurality of user profile information 105, job descriptions 106, user profile elements 107 and job description elements 109);
	identifying, by the computer system, a measurable accomplishment of the first user based on profile data of the accessed profile of the first user (Column 3, Line 51-53the content selector 140 may select certain user profile elements 109 which may be included or may be suggested to be included in a resume);
	generating, by the computer system, a suggestion for adding the identified measurable accomplishment to a particular section of a page of the first user (Column 3, Line 51-53; the content selector 140 may select certain user profile elements 109 which may be included or may be suggested to be included in a resume. Column 5, Line 38-42; A suggested profile element 134 may be a component of a person's job history, including, but not limited to, a user's education, job objective, summary, professional work history and skills, wherein the person having been already hired in a job similar to the job description 132.);
	and causing, by the computer system, the generated suggestion for adding the measurable accomplishment to be displayed on a first computing device of the first user (Column 7, Line 6-8; suggested profile elements 134 with higher relevancy scores may be shown as suggested profile elements 134 for the resume editor 150.);

Carr also teaches:
	using the retrained classifier (the retrain models step 426 of method 400 may also be performed as step 208 of method 200. The selected documents may be drawn from the documents that have been reviewed in method 200 at the step 206.).
Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Kishore and the method of Carr for determining an endpoint or stopping point of the document review process or the continuous active machine learning process (Column 7 line 35-37).

Regarding Claim 5, modified Kishore teaches the computer-implemented method of claim 4, and Kishore also teaches:
	wherein the profile data comprises a current job title of the first user and textual data distinct from the current job title, and the neural network model is configured to identify the measurable accomplishment based on the current job title of the first user and the textual data (Column 4, line 47-58 of Kishore; FIG. 2 shows an example implementation of the content evaluator 120, content suggestor 130, content selector 140, and resume editor 150, according to an embodiment of the present invention. In an embodiment, the content evaluator 120 receives a profile element 107 and a job description element 109 and directs the elements through a semantic analyzer 122. A semantic analyzer 122 is a trained system that may receive text and represent them as vectors in term space, may identify the top topics and concepts in a piece of text, based on context, and represent the text in the form of a semantic signature (e.g., user profile signature 124 and job description signature 126). Column 7, Line 9-18 of Kishore; if the company name and job title name of the job description 106 is available to the content suggestor 130, the content suggestor 130 may use such information to look up other user profiles (i.e., suggested profile elements 134) containing that company and job title name. These identified profiles may represent people who currently or in the past held the same or a similar job as the job that the user 104 desires to obtain. In an embodiment, the suggested profile elements 134 may be provided as content suggestions or alternatives.; See also col. 17, lines 15-25 of Carr that teaches a neural network based classifer).

Regarding Claim 6, modified Kishore teaches the computer-implemented method of claim 5, and Kishore also teaches:
	wherein the textual data comprises text from a summary section of the profile of the first user or text from a work experience section of the profile of the first user, and the measurable accomplishment comprises at least a portion of the textual data (Column 5, Line 38-42; A suggested profile element 134 may be a component of a person's job history, including, but not limited to, a user's education, job objective, summary, professional work history and skills, wherein the person having been already hired in a job similar to the job description 132.).

Regarding Claim 7, modified Kishore teaches the computer-implemented method of claim 6, and Kishore also teaches:
	wherein the profile data further comprises at least one of a seniority level of the first user, a location of the first user, an industry of the first user, and a role of the first user within an organization (Column 3, line 33-38; A user profile element 107 may be a sentence or combination thereof (unstructured text) that is a component of a user's job history, including, but not limited to, a user's contact information, geographic location, education, job objective, and professional work history. Column 5, Line 38-42; A suggested profile element 134 may be a component of a person's job history, including, but not limited to, a user's education, job objective, summary, professional work history and skills, wherein the person having been already hired in a job similar to the job description 132. Examiner note: a person's job history, including, but not limited to, a user's education, job objective, professional work history and skills include seniority level of the first user, a location of the first user, an industry of the first user, and a role of the first user within an organization).

Regarding Claim 8, modified Kishore teaches the computer-implemented method of claim 4, and Kishore also teaches:
(Column 7, Line 19-22; the content suggestor 130 is configured to identify what kind of information may be missing from a resume for the job description 106. Column 7, Line 28-31; these concepts may be displayed to the user 104 so that the user 104 may know what kind of information is missing from his or her resume for that job description 106 and may accordingly add content to the resume);
	in response to the user selection, causing, by the computer system, the measurable accomplishment to be displayed in a text field of the particular section of the page of the first user on the first computing device of the first user, the text field being configured to receive user-entered text (Column 8, Line 3-10; FIG. 4B illustrates three progressive example displays of GUI 152. In FIG. 4B, Example 1, the GUI 152 displays a text box that includes bullet point from a job description element 109, e.g., "Plan and conduct user research and requirements gathering work sessions" which is missing or doesn't have corresponding information in the resume. An interactive text box may be located below the job description element for the user 104 to include his or her profile element 107.);
receiving, by the computer system, an instruction from the first computing device of the first user to save the user-entered text that is in the text field to the particular section of the page of the first user (Column 7, Line 28-31; these concepts may be displayed to the user 104 so that the user 104 may know what kind of information is missing from his or her resume for that job description 106 and may accordingly add content to the resume.);
the user- entered text comprising at least a portion of the measurable accomplishment (Column 8, Line 15-36; In FIG. 4B, Example 2, the GUI 152 displays a user profile element 107 such as "Managed the user experience of the new product" entered by the user. The RGP 110 determines the strength of a match between this user profile element 107 and the job description element 109. In an embodiment, the strength of the match may be reflected in a shading of the text box that includes bullet point from the job description element 109. In FIG. 4B, Example 3, the GUI 152 displays a user profile element 107 such as "Managed the user experience and research for the new product" that has been edited by the user. The RGP 110 determines that the strength of the match between this user profile element 107 and the job description element 109 is greater than the strength as described in FIG. 4B, Example 2. Accordingly, the shading of the text box that includes bullet point from the job description element 109 is darker in Example 3. FIG. 4B, Example 3 also illustrates a resume section of the user's resume for which this user profile element 107 may be added, e.g., XYZ corporation. One skilled in the art will appreciate that the above examples are not intended to be limiting to embodiments of the invention and that other GUI 152 displays may be utilized to achieve various embodiments of the invention.);
and storing, by the computer system, the user-entered text including the at least a portion of the measurable accomplishment in a database in association with the particular  (Column 3, line 62-67 and Column 4, line 1-8; the RGP 110 may be implemented on a processing device 112. The processing device 112 may be, for example, a server for generating a resume according to a job description 106. As used herein, the term "processing device" is intended to include, but is not limited to, a programmable electronic machine that performs executes software to perform several operations such as assemble, store, correlate, or otherwise processes information. The RGP 110 includes a database 114 for containing and storing a plurality of user profile information 105, job descriptions 106, user profile elements 107 and job description elements 109. As used herein, the term "database" is intended to include, but is not limited to, a repository for containing and storing data.).

Regarding Claim 9, modified Kishore teaches the computer-implemented method of claim 4, and Kishore also teaches:
	wherein the particular section of the page comprises a summary section of the page or a work experience section of the page (Column 5, Line 38-42; A suggested profile element 134 may be a component of a person's job history, including, but not limited to, a user's education, job objective, summary, professional work history and skills, wherein the person having been already hired in a job similar to the job description 132. Column 8, Line 30-32; FIG. 4B, Example 3 also illustrates a resume section of the user's resume for which this user profile element 107 may be added, e.g., XYZ corporation.).


	wherein the page comprises a profile page of the first user that is associated with the profile of the first user (Column 9, line 56-63one having ordinary skill in the art will appreciate that embodiments of the present invention can be used beyond tailoring resumes for a job opportunity to evaluate and focus any form of unstructured content against other unstructured content to improve it. For example, in tailoring a cover letter for a job, an essay for a college or scholarship application, a business plan for a competition or angel forum, a submission for an RFP, and so on.).

Regarding Claim 11, modified Kishore teaches the computer-implemented method of claim 4, and Kishore also teaches:
	wherein the page comprises a resume of the first user that is included in an application to a job posting of a type of job via the online service (Column 3, Line 46-53; In an embodiment, the content selector 140 may select certain user profile elements 109 which may be included or may be suggested to be included in a resume.).

Regarding Claim 12, it is a system claim corresponding to the method of Claim 1, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying. Modified Kishore also teaches a system comprising: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of (Column 3, line 2-4; the system may be implemented using software components, hardware components, or combinations thereof. Claim 17; A non-transitory computer readable storage medium comprising data that, when executed by a processing device, causes the processing device to execute operations).

Regarding Claim 13, it is a system claim corresponding to the method of Claim 2, it is substantially similar to Claim 2, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 15, it is a system claim corresponding to the method of Claim 4, it is substantially similar to Claim 4, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 16, it is a system claim corresponding to the method of Claim 5, it is substantially similar to Claim 5, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 17, it is a system claim corresponding to the method of Claim 6, it is substantially similar to Claim 6, and is rejected in the same manner, the same art and reasoning applying.


Regarding Claim 18, it is a system claim corresponding to the method of Claim 7, it is substantially similar to Claim 7, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 19, it is a system claim corresponding to the method of Claim 8, it is substantially similar to Claim 8, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 20, it is a non-transitory machine-readable claim corresponding to the method of Claim 1, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying. Modified Kishore also teaches a non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations, the operations comprising (Claim 17; A non-transitory computer readable storage medium comprising data that, when executed by a processing device, causes the processing device to execute operations).

Claim 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US 8930398), in view of Carr (US 10354203), and in further view of Yaqin et al. (G. Yaqin and W. Zhengqun, "Support vectors pre-extracting method based on boundary distance," 2016 IEEE International Conference on Mechatronics and Automation, 2016, pp. 2019-2023, doi: 10.1109/ICMA.2016.7558876.).

Regarding Claim 3, modified Kishore teaches the computer-implemented method of claim 1, but modified Kishore did not explicitly teach wherein the confusion criteria comprises: a difference between the corresponding likelihood value of one of the portion of the plurality of sample data and the corresponding likelihood value of another one of the portion of the plurality of sample data is greater than a threshold difference value and a difference between the textual data of the one of the portion of the plurality of sample data and the textual data of the other one of the portion of the plurality of sample data is less than a threshold textual difference.
	However, Yaqin teaches:
	wherein the confusion criteria comprises: a difference between the corresponding likelihood value of one of the portion of the plurality of sample data and the corresponding likelihood value of another one of the portion of the plurality of sample data is greater than a threshold difference value (Section III. SUPPORT VECTORS PRE-EXTRACING BOUNDARY DISTANCE METHOD; 2)Define minimal distance Dmin11 in Eq.(9), and
corresponding sample in the other class is used as BS. Dmin11 = min{D111 ,D211 ,…,Dn211} (9). 4)  Define minimal distance Dmin1 and Dmin2 in Eq.(10) and  Eq.(11),  maximal  distances Dmax1 and Dmax2   in  Eq.(12) and Eq.(13), and boundary samples are constructed in Eq. (14) (15). Examiner notes; The distance between sample classes is the difference between two samples and the maximal distance (threshold difference). When the distance between two sample (difference between two portion of sample data) is greater than the maximal distance (threshold difference) it will decrease the accuracy of classification (which lead the misclassification or confused prediction).);
	and a difference between the textual data of the one of the portion of the plurality of sample data and the textual data of the other one of the portion of the plurality of sample data is less than a threshold textual difference (Section III. SUPPORT VECTORS PRE-EXTRACING BOUNDARY DISTANCE METHOD; 2)Define minimal distance Dmin11 in Eq.(9), and corresponding sample in the other class is used as BS. Dmin11 = min{D111 ,D211 ,…,Dn211} (9). 4) Define minimal distance Dmin1 and Dmin2 in Eq.(10) and  Eq.(11),  maximal  distances Dmax1 and Dmax2   in  Eq.(12) and Eq.(13), and boundary samples are constructed in Eq. (14) (15).). Examiner notes; The distance between samples is the difference between the textual data of the two portions the minimal distance (threshold difference). When the distance between two sample (difference between two portion of sample data) is smaller than the minimal distance (threshold textual difference) it will decrease the accuracy of classification (which lead the misclassification or confused prediction).).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Kishore and the method of Yaqin in order to reduce greatly the number of training sample, and improve training efficiency (Section IV. EXPERIMENT).

Regarding Claim 14, it is a system claim corresponding to the method of Claim 3, it is substantially similar to Claim 3, and is rejected in the same manner, the same art and reasoning applying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT MINH DANG whose telephone number is (571)272-8665. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.M.D./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121